LEASE EQUITY APPRECIATION FUND I, L.P. December 4, 2009 VIA FAX AND EDGAR Mr. Terence O’Brien Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, NE Washington, D.C.20549-4631 Re: Lease Equity Appreciation Fund I, L.P. (the “Registrant”) Form 10-K for Fiscal Year Ended December 31, 2008 Filed March 26, 2009 Forms 10-Q for the periods ended March 31, 2009 and June 30, 2009 File No. 333-84730 Dear Mr. O’Brien: This letter sets forth the Registrant’s responses to the comments of the Staff in its comment letter dated November 10, 2009 (the “Comment Letter”).For your convenience, the comments provided by the Staff have been repeated in italics exactly as set forth in the Comment Letter.The Registrant’s response to each comment is set forth immediately below the text of the applicable comment. Form 10-K for the Fiscal Year Ended December 31, 2008 Management’s Discussion and Analysis, page 8 Liquidity and Capital Resources, page 16 1. We note your discussion on page 17 of the amendment to the line of credit with WestLB to cease additional borrowings under the line of credit and accelerate the pay down of the line, in exchange for the removal of certain covenants.Please address the following comments related to this amendment: · We note that your debt facility previously was subject to certain financial covenants, including those related to tangible net worth, leverage, and portfolio delinquency.Please tell us and disclose in future filings which covenants were removed and which remain.For the remaining covenants, in future filings please disclose the required minimum/maximum ratios or amounts for each and the actual ratios or amounts achieved for each financial covenant as of the most recent balance sheet date.This disclosure will allow an investor to easily understand your current status in meeting your financial covenants.Refer to Sections 501.13.b.2 and 501.13.c. of the Financial Reporting Codification for guidance. Mr. Terence O'Brien Page 2 Response: With respect to the Registrant’s debt facility, all financial covenants, including the tangible net worth, leverage and portfolio delinquency covenants, were removed in connection with Amendment No. 8 dated as of March 6, 2009.All of the remaining covenants are non-financial in nature. · Please confirm our understanding that you no longer have access to debt financing from this facility.Disclose this in future filings. Response: The Registrant confirms that it no longer has access to borrowings under this debt facility; the remaining outstanding debt is under a term loan agreement.In future filings, commencing with the Registrant’s Annual Report on Form 10-K for the year ended December 31, 2009, the Registrant will expand its debt footnote, as well as the liquidity discussion in Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources, to include the following language: No further borrowings are available under the secured term loan agreement. · Disclose in future filings the specific terms of the acceleration of the pay down of the line.If it is helpful for readers’ understanding, disclose the agreed-upon payment schedule. Response: The Registrant has agreed to utilize all payments received under leases and loans to pay principal and interest on this debt facility.Accordingly, in the Registrant’s quarterly reports on Form 10-Q for the periods ended March 31, 2009, June 30, 2009 and September 30, 2009, the following has been disclosed with respect to interest and principal payments, “Interest and principal are due as payments are received under leases and loans, with any remaining balance due in March 2014.”In addition, such filings also include the expected principal payment schedule over the next five years from the applicable quarter end date. · Disclose in future filings how you expect to make these payments.In this regard, quantify and describe your cash sources and obligations.We note that the statement of cash flows reports operating and investing cash inflows for 2008 of an aggregate of $7.1 million but reports substantial investing outflows in 2007 and 2006.You also state you will use cash currently being used for asset management fees paid to your General Partner and distributions to reduce your debt balance, but these amounts do not appear sufficient, as we note partner distributions were $1.4 million-$1.7 million and management fees were $1.1 million-$1.3 million in 2006-2008.Disclose whether you will need to borrow money from the General Partner to either finance operations and/or pay down the line. Mr. Terence O'Brien
